FILED
                              NOT FOR PUBLICATION                           JAN 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JORGE AVILA-AVILA; AZUCENA                        No. 08-72962
MEZA-ARCINIEGA,
                                                  Agency Nos. A097-856-033
               Petitioners,                                   A097-856-034

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Jorge Avila-Avila and Azucena Meza-Arciniega, husband and wife and

natives and citizens of Mexico, petition for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen removal proceedings based

on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, and review de

novo claims of due process violations in immigration proceedings, including

claims of ineffective assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen because they failed to establish the required prejudice. See Rojas-Garcia v.

Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (to prevail on an ineffective assistance

of counsel claim, a petitioner must demonstrate prejudice).

      Counsel’s August 30, 2010, motion to withdraw is granted.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-72962